Citation Nr: 0814235	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for viral bronchitis


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



INTRODUCTION

The veteran served on active duty from February 22, 2001 to 
August 21, 2001, and from December 2003 to March 2005. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  

The veteran requested and was scheduled for a videoconference 
hearing before the undersigned Veterans' Law Judge to be held 
on February 7, 2008.  She failed to appear for the hearing.  
In a letter dated February 12, 2008, the veteran explained 
that she was too ill to travel on her scheduled hearing day.  

If a veteran fails to appear for a scheduled hearing, and 
desires that the hearing be rescheduled, a motion must be 
filed.

If an appellant (or when a hearing only 
for oral argument by a representative has 
been authorized, the representative) 
fails to appear for a scheduled hearing 
and a request for postponement has not 
been received and granted, the case will 
be processed as though the request for a 
hearing had been withdrawn.  No further 
request for a hearing will be granted in 
the same appeal unless such failure to 
appear was with good cause and the cause 
for the failure to appear arose under 
such circumstances that a timely request 
for postponement could not have been 
submitted prior to the scheduled hearing 
date.  A motion for a new hearing date 
following a failure to appear must be in 
writing; must be submitted not more than 
15 days following the original hearing 
date; and must set forth the reason, or 
reasons, for the failure to appear at the 
originally scheduled hearing and the 
reason, or reasons, why a timely request 
for postponement could not have been 
submitted.  38 C.F.R. § 20.702 (2007).

A review of the October 2007 letter sent to her by the RO 
regarding the hearing process does not provide any 
information on the procedure for filing a motion to 
reschedule a hearing based on good cause shown.  The letter 
states, "If I fail to appear for a hearing without good 
cause, I may forfeit my right to a hearing on my appeal."

The undersigned will accept the veteran's February 12, 2008 
letter as establishing good cause for her failure to appear 
for her scheduled hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

